DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 12/14/2021. 
		Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (US 2021/0304537 A1; hereinafter Reed).
Regarding claim 1, Reed (Figs. 6, 13, 14, 18, Abstract) discloses a method for interacting with a human machine interface (HMI) of a system, the method comprising:
detecting a face of a person attempting to interact with the HMI (par [0202-0203], face recognition 146 to detect an image (e.g. picture) of the face of the person to the access control system) and detecting a gesture made by the person relative to the HMI (par [0224-0225], the visitor V presents the OR code 164 that is displayed on the smart phone 162 to the access control reader 102 of the visitor management kiosk 170, whereupon the access control reader 102 confirms that the QR code 164 is valid and has been assigned to the visitor V);
analyzing information regarding the face of the person that has been detected to determine whether the person is wearing personal protection equipment (par [0021], [0031], [0181], [0202], [0206], the one or more computer devices may operate software that is configured for analyzing the captured facial image for confirming whether the pre-registered individual is wearing a protective mask);
in an instance in which the person is determined to not be wearing personal protection equipment (if a visitor is not wearing mask), suspending a response to the gesture made by the person relative to the HMI ([0185] discloses that “if an individual fails one or more rules… and may not be granted access into the controlled area”.  Thus, it is clear that the gesture (i.e. entering OR code) made by an individual is suspended.  Furthermore, [0201-0206] disclose a various rules including detecting face mask, QR and barcode recognition); and
in an instance in which the person is determined to be wearing personal protection equipment (if a visitor is wearing mask), analyzing the gesture made by the person relative to the HMI (par [0224-0227], after the QR code has been authenticated, the visitor V preferably stands in front of the cameras 134, 136 (FIGS. 2 and 3A) of the access control reader 102 for capturing an image of the visitor's face and comparing the captured image with the pre-registered picture of the visitor V. The captured image of the visitor's face is displayed on the display screen 124 of the access control reader 102. The access control reader 102 also confirms that the visitor is wearing a protective mask 160) and converting the gesture to a corresponding command to the system with which the HMI is associated (par [0029], after the visitor V has successfully satisfied the established rules of the access control system for gaining access to a controlled area (e.g., QR code match; user authenticated; wearing protective mask; acceptable skin temperature), the visitor management kiosk 170 may print and dispense a ticket or badge to the visitor via the ticket slot).
Regarding claim 3, Reed discloses a method according to Claim 1 wherein the personal protection equipment comprises a face mask (Fig. 2, face mask).
Regarding claim 5, Reed discloses a method according to Claim 1 wherein detecting the face of the person attempting to interact with the HMI (par [0202-0203], face recognition 146 to detect an image (e.g. picture) of the face of the person to the access control system) and detecting the gesture made by the person relative to the HMI (par [224-0225], the visitor V presents the OR code 164 that is displayed on the smart phone 162 to the access control reader 102 of the visitor management kiosk 170, whereupon the access control reader 102 confirms that the QR code 164 is valid and has been assigned to the visitor V) comprises detecting the face of the person based upon signals received from a first sensor (par [0028], [0202], detecting the face of the person based upon signals received from a first sensor (face recognition sensor)) and detecting the gesture made by the person relative to the HMI based upon signals received from a second sensor (par [0032], [0202], detecting the gesture made by the person relative to the HMI based upon signals received from a second sensor: QR and bar code recognition sensor)), different than the first sensor (QR and bar code recognition sensor is different than face recognition sensor).
Regarding claim 8, this claim is substantially similar to the claim 1. Therefore, it is analyzed as claim 1.
Regarding claim 10, this claim is substantially similar to the limitation of claim 3. Therefore, it is analyzed as claim 3.
Regarding claim 12, Reed discloses a human machine interface according to Claim 8 further comprising:
a first sensor (par [0037], [0178], infrared sensor) configured to provide signals to the processing circuitry from which the face of the person attempting to interact with the HMI is detected (par 0038], [0166], the captured first and second facial images may be processed by the one or more computer devices for determining that the captured first and second facial images match the facial record of the pre-registered individual that is stored in the facial recognition database); and
a second sensor (QR and bar code recognition sensor), different than the first sensor (QR and bar code recognition sensor is different than the infrared sensor),  configured to provide signals to the processing circuitry from which the gesture made by the person relative to the HMI is detected (par [0165], the access control reader 102 is desirably in communication with and is controlled by a central controller 104 (e.g., a computer network) that may include one or more servers, one or more central processing units (CPUs), software, computer applications, video monitors, and computer monitors).
Regarding claim 15, this claim is substantially similar to claim 1. Reed [0166] further teaches computer program product as recited in claim 15.  Therefore, it is analyzed as claim 1.
Regarding claim 17, this claim is substantially similar to claim 3. Reed [0166] further teaches computer program product as recited in claim 17. Therefore, it is analyzed as claim 3.
Regarding claim 19, this claim is substantially similar to claim 5. Reed [0166] further teaches computer program product as recited in claim 19. Therefore, it is analyzed as claim 5.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Ghannam et al. (US 2022/0176779 A1; hereinafter Ghannam).
Regarding claim 2, Reed discloses a method according to Claim 1.
Reed does not teach wherein in the instance in which the person was previously determined to not be wearing personal protection equipment, the method further comprises:
subsequently detecting the face of a person attempting to interact with the HMI;
analyzing information regarding the face of the person that has been subsequently detected to determine whether the person is now wearing the personal protection equipment; and
in an instance in which the person is determined to now be wearing personal protection equipment based upon subsequent detection of the face of the person, terminating suspension of the response to the gesture and analyzing the gesture made by the person relative to the HMI and converting the gesture to the corresponding command to the system with which the HMI is associated.
Ghannam (par [0036]) teaches wherein in the instance in which the person was previously determined to not be wearing personal protection equipment (the driver 130 has not donned a face mask), the method further comprises:
subsequently detecting the face of a person attempting to interact with the HMI (par [0036], the health monitoring apparatus 150 continuous to monitor the face of the person until the person dons a face mask);
analyzing information regarding the face of the person that has been subsequently detected to determine whether the person is now wearing the personal protection equipment (par [0036], the driver 130 has donned a face mask); and
in an instance in which the person is determined to now be wearing personal protection equipment based upon subsequent detection of the face of the person (par [0036], the driver 130 has donned a face mask), terminating suspension of the response to the gesture (par [0036], the driver 130 has donned a face mask, the health monitoring apparatus 105 not lock out the driver 130) and analyzing the gesture made by the person relative to the HMI (par [0036], the driver 130 is able to operate the equipment in the car) and converting the gesture to the corresponding command to the system with which the HMI is associated (par [0036],  i.e. health monitoring apparatus 105 not lock out the driver 130 that the driver 130 is able to operate the car equipment) .
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reed with Ghannam to teach wherein in the instance in which the person was previously determined to not be wearing personal protection equipment, the method further comprises: subsequently detecting the face of a person attempting to interact with the HMI; analyzing information regarding the face of the person that has been subsequently detected to determine whether the person is now wearing the personal protection equipment; and in an instance in which the person is determined to now be wearing personal protection equipment based upon subsequent detection of the face of the person, terminating suspension of the response to the gesture and analyzing the gesture made by the person relative to the HMI and converting the gesture to the corresponding command to the system with which the HMI is associated. The suggestion/motivation would have been to protect the health of occupants of the vehicle in an automatic manner.
Regarding claim 9, this claim is substantially similar to claim 2. Therefore, it is analyzed as claim 2.
Regarding claim 16, this claim is substantially similar to the claim 2. Reed [0166] further teaches computer program product as recited in claim 16. Therefore, it is analyzed as claim 2.
9.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Script et al (US 2016/0210518; hereinafter Script).
Regarding claim 4, Reed discloses a method according to Claim 1.  Reed teaches determining whether the person is wearing the personal protection equipment (par [0021], [0031], [0181], [0202], [0206], the one or more computer devices may operate software that is configured for analyzing the captured facial image for confirming whether the pre-registered individual is wearing a protective mask).  However, Reed does not teach wherein analyzing information regarding the face of the person comprises estimating point cloud data representative of the face of the person 
Script teaches wherein analyzing information regarding the face of the person comprises estimating point cloud data representative of the face of the person ([0047] discloses “Each analytics core module may comprise a software object that is designed to process data, for example, data from Foreground Estimate Point Cloud…That is, the object recognizer analytic may produce per-point object labels, where each point includes a label identifying an object to which it belongs” and [0051] discloses “an analytics core module is an object identifier, for example, to recognize a face, a person, a female, a trash can, a backpack, and the like).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of determining whether the person is wearing the personal protection equipment as taught by Reed with Scrip’s teaching wherein analyzing information regarding the face of the person comprises estimating point cloud data representative of the face of the person  The suggestion/motivation would have been to provide dynamically re-calibrate and re-evaluation surveillance control system. 
Regarding claim 11, this claim is substantially similar to claim 4. Therefore, it is analyzed as claim 4.
Regarding claim 18, this claim is substantially similar to claim 4. Reed [0166] further teaches computer program product as recited in claim 18.  Therefore, it is analyzed as claim 4.
10.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Froese-Peeck et al. (Patent Number 6,039,254; hereinafter Froese-Peeck).
Regarding claim 6, Reed discloses a method according to Claim 5 wherein the first sensor comprises a near infrared (NIR) sensor (par [0037], [0178], infrared sensor) and the second sensor (QR and bar code recognition sensor).
Reed does not teach the second sensor comprises an electro-optic (EO) sensor.
Froese-Peeck (col. 8 lines 25-35) teaches the second sensor (bar code) comprises an electro-optic (EO) sensor (optic (EO)).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reed with Froese-Peeck to teach the second sensor comprises an electro-optic (EO) sensor. The suggestion/motivation would have been to recognize and evaluate the bar code.  
Regarding claim 13, this claim is substantially similar to claim 6. Therefore, it is analyzed as claim 6.
11.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Streit (US 2020/0004939 A1).
Regarding claim 7, Reed discloses a method according to Claim 1 wherein detecting the face of the person attempting to interact with the HMI (par [0202-0203], face recognition 146 to detect an image (e.g. picture) of the face of the person to the access control system), analyzing information regarding the face of the person that has been detected to determine whether the person is wearing personal protection equipment (par [0021], [0031], [0181], [0202], [0206], the one or more computer devices may operate software that is configured for analyzing the captured facial image for confirming whether the pre-registered individual is wearing a protective mask), analyzing the gesture made by the person relative to the HMI (par [224-0225], the visitor V presents the OR code 164 that is displayed on the smart phone 162 to the access control reader 102 of the visitor management kiosk 170, whereupon the access control reader 102 confirms that the QR code 164 is valid and has been assigned to the visitor V) and converting the gesture to the corresponding command (par [224-0225], the visitor V presents the OR code 164 that is displayed on the smart phone 162 to the access control reader 102 of the visitor management kiosk 170, whereupon the access control reader 102 confirms that the QR code 164 is valid and has been assigned to the visitor V) and are performed utilizing templates (par [0203], biometric facial template, fingerprint template).
Reed does not teach the templates used in one or more convolutional neural networks.
Streit (Fig. 2B) teaches the templates used as one or more convolutional neural networks (par [0059]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reed with Streit to teach the templates used as one or more convolutional neural networks. The suggestion/motivation would have been to grant access.
Regarding claim 14, this claim is substantially similar to claim 7. Therefore, it is analyzed as claim 7.
Regarding claim 20, this claim is substantially similar to claim 7.  Reed [0166] further teaches computer program product as recited in claim 20 Therefore, it is analyzed as claim 7.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691